UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6139


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORMAN ORLANDO SCOTT, JR., a/k/a Brian Terrell McCants,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:01-cr-70038-NKM-1)


Submitted:   May 1, 2012                      Decided:   May 9, 2012


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorman Orlando Scott, Jr., Appellant Pro Se.       Anthony Paul
Giorno, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorman     Orlando       Scott,    Jr.,     appeals       the    district

court’s   order      denying   his    motion    to     reconsider     its    previous

denial of his motion for a sentence reduction under 18 U.S.C.

§ 3582 (2006).       We affirm the district court’s order.

            In    2001,   Scott      pled     guilty     to    drug    and    firearm

offenses and was sentenced to 156 months’ imprisonment pursuant

to a Fed. R. Crim. P. 11(e)(1)(C) plea agreement. 1                   Scott did not

appeal his conviction or sentence.              In 2008, the district court

granted Scott’s first motion under § 3582(c)(2) for a sentence

reduction     pursuant    to   Amendment       706     of     the   Guidelines    and

reduced Scott’s sentence to 125 months’ imprisonment.                        In 2011,

Scott    filed   a    second   motion       under    § 3582     requesting     relief

pursuant to Amendment 750 of the Sentencing Guidelines.                           The

district court denied the motion.                   Scott filed a motion for

reconsideration of that order, which the district court also

denied.

            We review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.                United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004); United States v. Turner, 59 F.3d

481, 483 (4th Cir. 1995).            Under § 3582(c)(2), “a defendant who


     1
       Rule 11(e)(1)(C) was redesignated as Rule 11(c)(1)(C) in
the 2002 amendments to Rule 11.



                                         2
has   been      sentenced   to    a    term    of     imprisonment     based   on   a

[Guidelines] range that has subsequently been lowered” and made

retroactive is generally eligible for a sentence reduction at

the discretion of the district court.                  Because Scott’s sentence

was imposed pursuant to a Rule 11(e)(1)(C) plea agreement and

not as a result of the applicable Guidelines range, the district

court lacked discretion to reduce Scott’s sentence pursuant to

an amendment to the Guidelines.               See United States v. Brown, 653

F.3d 337, 340 (4th Cir.), cert. denied, 132 S. Ct. 1003 (2012).

The district court therefore properly denied Scott’s motion to

reconsider. 2

             Accordingly,      we     affirm    the     order   of    the   district

court.       We dispense with oral argument because the facts and

legal     contentions    are     adequately     presented       in   the    materials

before    the    court   and     argument     would    not   aid     the   decisional

process.

                                                                             AFFIRMED




      2
       We note that the district court did not have authority to
grant the motion in any event, because a motion to reconsider is
not a proper vehicle to seek review of a ruling on a § 3582
motion.   United States v. Goodwyn, 596 F.3d 233, 235-36 (4th
Cir. 2010).



                                          3